Citation Nr: 1131377	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to herbicide exposure.  

3  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2006 and August 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In June 2008, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  In July 2009, the Board remanded the claims for additional development.   

As a final introductory matter, the Board observes that the Veteran has submitted Social Security Administration (SSA) records, which show that he is unemployed and receiving disability benefits due, in part, to his degenerative disc disease of the lumbar spine and related low back symptoms.  He has also submitted a series of written statements from his brother, sister-in-law, and family friend, attesting to the negative impact of his low back problems on his ability to work.  As the Board has now decided to grant service connection for the Veteran's low back disorder, it finds that the aforementioned evidence collectively raises a claim for a total disability rating based on individual unemployability due to that service-connected disability (TDIU).  That implicit TDIU claim has not yet been developed for appellate review and, thus, is referred to the RO for the appropriate action.   






FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's current skin problems existed prior to service and did not permanently worsen as a result of his in-service herbicide exposure, or any other aspect of his military service.

2.  The preponderance of the competent evidence does not show that the Veteran's currently diagnosed rheumatoid arthritis is related to his in-service herbicide exposure, or to any other aspect of his military service.

3.  The preponderance of the competent evidence is at least in equipoise as to whether the Veteran's preexisting back problems permanently worsened beyond their natural progression as a result of an in-service heavy lifting injury. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306 (2010).  

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, the Veteran's currently diagnosed skin disorders (sebhorrheic keratosis, rashes, and acne) are not conditions for which service connection may be granted on a presumptive basis.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 309 (1993).

Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists; and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Skin Disorder

The Veteran, in written statements and testimony before the Board, contends that he is entitled to service connection for various skin disorders, which he claims were caused or aggravated by his exposure to herbicides in Vietnam.  Additionally, he has submitted testimony and written statements from his spouse, brother, and sister-in-law, attesting to his long history of skin problems dating back to his Vietnam service.  

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board will consider whether any current skin disorder is etiologically related to in-service herbicide exposure or any other aspect of the Veteran's qualifying active service. 

Diseases associated with exposure to certain herbicide agents will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(e) (2010).  Moreover, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Any Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  

The Veteran's personnel records confirm that he served in Vietnam from December 22, 1967, to December 21, 1968, and that his decorations include the Vietnam Service Medal and the Vietnam Campaign Medal.  Thus, the Veteran will be afforded the presumption of exposure to herbicides.  However, the only skin conditions that have been presumptively linked to herbicide exposure are chloracne and other acneform diseases consistent with that diagnosis.  38 C.F.R. § 3.309(e) (2010).  The Veteran's currently diagnosed seborrheic keratosis, rashes, and acne are not included among the statutorily enumerated diseases for which presumptive service connection is available based on herbicide exposure.  Accordingly, the Board finds that the presumptive provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 are inapplicable to his skin disorder claim.  38 C.F.R. §§ 3.307, 3.309 (2010).  Thus, the Board will address whether service connection for one or more of the Veteran's current skin disorders is warranted on alternate bases.  

The record shows that, on examination in prior to his entry into active service, the Veteran reported a history of childhood acne and boils.  He also indicated that he had acquired facial scars from a prior motor vehicle accident.  The Veteran's account is corroborated by letters from three private physicians who treated him prior to service.  In those letters, dated in September 1965, October 1965, and November 1965, the physicians confirm the Veteran's involvement in a September 1965 collision in which he incurred severe facial lacerations that resulted in scarring.  

The Board recognizes that neither the Veteran's history of childhood skin problems nor his post-collision facial scars were considered disabling and he was found to be fit for active duty.  Nevertheless, in view of the lay and clinical evidence of preexisting skin abnormalities, the Board finds that the presumption of soundness did not attach with respect to the Veteran's skin disorders of acne and scarring because those disorders were noted on entry to service.  The pertinent question is whether any such disorder was permanently worsened in service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2010). 

The Veteran's service medical records are replete with complaints, diagnoses, and treatment for skin ailments, including a fungal infection of the scalp in September 1968, boils on the neck in February 1969, and acne in March 1969.  Additionally, on his July 1969 service separation examination, the Veteran reported a history of boils, cysts, growths, and related skin diseases.  However, no clinical findings of skin disorders were made at that time.

The Veteran's post-service medical records show that, since November 1982, he has sought intermittent private and VA treatment for various skin problems, which have been alternately diagnosed as seborrheic keratosis, rashes, and acne.  Moreover, at his July 2008 Travel Board hearing, the Veteran testified that he has battled chronic skin problems for more than 50 years.  However, the Veteran did not indicate that any private or VA clinician had ever related his current skin problems to his period of active service or to exposure to herbicides and no such opinion is of record. 

Pursuant to the Board's July 2009 remand, the Veteran was afforded a February 2010 VA examination in which he recounted his history of pre-service, in-service, and post-service skin problems.  In terms of his current symptoms, the Veteran reported that, while most of his skin eruptions were "self cared for," he occasionally broke out in large boils, which signaled an active skin infection that required clinical treatment.  

Physical examination revealed acne scars, which covered more than 40 percent of the Veteran's face, and a "waxy comidone" with a three millimeter nodule of cerumin on his back.  

Based on the results of the examination and a review of the claims folder, the February 2010 VA examiner determined that the Veteran exhibited symptoms consistent with a diagnosis of acne.  However, the examiner opined that the Veteran's current skin problems were less likely than not related to any aspect of his military service.  The examiner conceded that the Veteran may have been exposed to herbicides during his period of Vietnam service and that such dioxin exposure may have temporarily exacerbated his preexisting skin problems.  Nevertheless, the examiner observed that the Veteran's ongoing struggles with active facial acne and comidone eruptions were likely correlated not to any such in-service dioxin but rather to the Veteran's "baseline status," that is, his pre-service acne problems.  As a rationale for that opinion, the VA examiner observed that any permanent worsening of the Veteran's skin problems caused by dioxin exposure would have likely been manifested by severe, chloracne-like symptoms, which were not observed in service.  Additionally, the VA examiner emphasized that, with respect to the Veteran's specific skin diagnoses, the "aggravation due to the dioxin exposure, while possibly long lived, [was] by its nature transient and not permanently affecting those af[flicted]."  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the February 2010 VA examiner's opinion, indicating that the Veteran's current skin disorders are a natural progression of his pre-service symptoms and are unrelated to any in-service herbicide exposure, to be both probative and persuasive.  That opinion was based on the VA examiner's thorough examination of Veteran and the claims folder and was supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). Moreover, the Board considers it significant that the VA examiner's findings constitute the most recent medical evidence of record and were undertaken directly address the issue on appeal.  Furthermore, that examiner's findings are consistent with the other clinical evidence and there are no contrary competent opinions of record.  Thus, the Board finds that an additional VA examination is not required with respect to the Veteran's claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the preponderance of the evidence does not support a finding of a nexus between the Veteran's current skin problems and any in-service herbicide exposure.  On the contrary, the preponderance of the evidence weighs against such a finding, as the February 2010 VA examiner's opinion, which the Board considers highly probative and persuasive, specifically indicates that the Veteran's current acne, comidone eruptions, and residual scarring are etiologically related to his pre-service skin problems and are not the result of any in-service herbicide exposure.  Additionally, that examiner has expressly opined that any exacerbation of the Veteran's skin problems due to in-service herbicide exposure was transient in nature and did not lead to a permanent worsening of his condition.  The Board finds that the evidence shows that the Veteran's skin condition did not undergo a permanent worsening during his service.  Accordingly, the Board finds that service connection for a skin disorder is not warranted as secondary to herbicide exposure.

Nor is service connection warranted on a direct basis.  In this regard, the Board observes that service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  However, in this case, the competent evidence of record does not suggest a nexus between any aspect of the Veteran's active service and his current skin problems.  On the contrary, the February 2010 VA examiner's opinion expressly indicates that those current skin problems preexisted the Veteran's period of active duty and were not permanently aggravated by any in-service herbicide exposure.  Moreover, that February 2010 VA examiner's opinion does not indicate that any of the Veteran's current skin symptoms were caused or aggravated by any other aspect of his military service.  Nor is there any other probative evidence of such a relationship.  Accordingly, the Board finds that direct service connection for a skin disorder is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

The Board has considered the Veteran's assertions that his skin problems are related to his period of active service, including to his exposure to herbicides in Vietnam.  Lay evidence is one type of evidence that the Board must consider when a Veteran's claim seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  The Veteran is competent to report the presence of current acne, boils, and residual scarring.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Similarly, the Veteran's spouse, brother, and sister-in-law are competent to comment on his long history of skin problems, which they have personally observed.  Moreover, the statements of the Veteran and his spouse, brother, and sister-in-law are considered credible in the absence of any competent evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  However, to the extent that the Veteran and his relatives relate his current skin symptoms to service, their assertions are not probative.  As lay persons, they are not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, their assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current symptoms and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  The competent evidence does not relate any currently diagnosed skin disorder to the Veteran's in-service herbicide exposure or to any other aspect of his military service.

In sum, the weight of the evidence of record demonstrates that the Veteran's current skin problems preexisted service and were not permanently worsened therein.  As the preponderance of the evidence is against the Veteran's skin disorder claim, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rheumatoid Arthritis

The Veteran contends that his currently diagnosed rheumatoid arthritis is etiologically related to his period of active duty, and specifically to his in-service herbicide exposure.  His spouse, sister, and brother-in-law also assert that the disease and its underlying symptoms, which include anemia and lethargy, had its onset during his service in Vietnam.  

The Veteran had documented in-country service in Vietnam and, thus, is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  However, rheumatoid arthritis is not a disease that is presumptively linked to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (2010).  Accordingly, the Board finds that evidence of direct link to service is necessary to support the Veteran's claim, or competent evidence showing that the rheumatoid arthritis is due to herbicide exposure during the Veteran's service.

The Veteran's service medical records, including the reports of his June 1967 enlistment and July 1969 separation examinations, do not contain any complaints or clinical findings of rheumatoid arthritis or related symptoms.  Accordingly, the Board finds that chronicity in service is not established with respect to the Veteran's rheumatoid arthritis claim and that a continuity of symptoms after discharge is required to support that claim.  38 C.F.R. § 3.303(b) (2010).

Post-service medical records show that in December 1997, the Veteran underwent private clinical testing, which showed that he had a high rheumatoid factor consistent with a diagnosis of rheumatoid arthritis.  That diagnosis was subsequently confirmed in follow-up rheumatoid factor testing conducted in March 2000.  

The record thereafter shows that the Veteran continued to receive private treatment for rheumatoid arthritis up through late 2000, when he relocated from Michigan to Tennessee and switched to a VA treating provider.  His subsequent VA medical records show ongoing treatment for that disorder.  However, none of the Veteran's private or VA treating providers has related his rheumatoid arthritis to his in-service herbicide exposure or to any other aspect of his military service.  Moreover, the Veteran has not submitted any competent evidence suggesting an etiological relationship.  Nor has he provided VA with information to obtain such evidence on his behalf, despite receiving correspondence from the RO requesting that he submit additional information to support his claim.  Consequently, any additional evidence that might have been elicited in support of the Veteran's claim has not been not obtained because of his inability or unwillingness to cooperate.  The duty to assist in the development and the adjudication of claims is not a one-way street. If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board finds that the evidence of record preponderates against a finding that the Veteran's rheumatoid arthritis is related to his military service.  His service medical records make no mention of the disease or any related symptoms, and none were shown to have arisen within the one-year presumptive period after service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  Nor has any private or VA examiner or other treating provider indicated that the Veteran's currently diagnosed rheumatoid arthritis was caused or aggravated by his in-service herbicide exposure or any other aspect of his active service.

In the absence of any in-service complaints or clinical findings of rheumatoid arthritis, or any competent evidence linking his current symptoms to his period of active duty, the Board finds it unnecessary to remand the claim for a VA examination and nexus opinion.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the Board considers it significant that the Veteran does not allege, and the record does not otherwise show, any evidence of rheumatoid arthritis prior to December 1997, which is more than 27 years after he left service.  The lengthy period without evidence of complaints or treatment for that disorder weighs heavily against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is sympathetic the Veteran's contentions, and those of his spouse, brother, and sister-in-law, that his rheumatoid arthritis is related to his active service, specifically to his in-service herbicide exposure.  As lay persons, the Veteran and his relatives are all competent to give evidence about the rheumatoid arthritis symptoms, which they have either personally experienced or witnessed, and their statements in this regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  However, they lack the competence to render a similar etiological opinion with respect to his respiratory arthritis.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the Board finds that the competent evidence of record does not show that the Veteran developed rheumatoid arthritis in service or that the disease manifested to a compensable degree within one year following his separation from the military.  Additionally, the evidence does not otherwise show that the Veteran's current rheumatoid arthritis symptoms were caused or aggravated by in-service herbicide exposure or are otherwise related to his active service.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for rheumatoid arthritis and that claim must be denied.  38 C.F.R. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder

The Veteran contends that his current low back problems were caused or aggravated by a heavy lifting injury that he incurred in August 1967, during his period of active service.  In support of his claim, his spouse, brother, sister-in-law, and family friend have all asserted that he developed chronic low back problems in service that have progressively worsened over time.  

A review of the Veteran's claims folder reveals that, on his June 1967 enlistment examination, he reported a history of recurrent back pain, which he attributed to the same September 1965 motor vehicle accident in which he sustained the facial lacerations, described above.  A contemporaneous clinical evaluation was negative for any significant back problems and the Veteran was found to be fit for active duty.  Nevertheless, in view of his assertions of a preexisting back injury, and the aforementioned statements from his private treating providers corroborating his account of the September 1965 motor vehicle accident, the Board finds that the presumption of soundness has been rebutted with respect to the disability at issue.  Accordingly, the Board must now consider whether the Veteran's preexisting back disorder was permanently worsened beyond its natural progression by any aspect of his military service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2010).

The Veteran's service medical records confirm his account of an August 1967 low back injury, for which he was prescribed painkillers and hot compresses.  Additionally, those service medical records refer to the Veteran's pre-service history of back problems, but do not specify whether his in-service injury aggravated any preexisting condition.  Subsequent service medical records, including the Veteran's July 1969 separation examination, are negative for any complaints of clinical findings of back problems.

Absent any evidence of back symptoms at the time of the Veteran's military discharge, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).  Accordingly, a showing of continuity of symptoms after discharge is required to support the Veteran's service connection claim.  38 C.F.R. § 3.303(b) (2010).

Post-service private and VA medical records reveal that, since April 1974, the Veteran has been treated for chronic low back problems, which have been alternately diagnosed as degenerative disc disease of the lumbar spine, lumbar myositis, lumbar neuropathy, lumbar stenosis, lumbar radiculopathy, lumbar facet arthropathy, and sacroiliac disease.  In addition to periodic outpatient treatment, he has undergone a L2-L3 discectomy and a L2 hemilaminectomy, which have alleviated, but not completely resolved, his low back symptoms.  Moreover, those low back symptoms may contribute, in part, to the Veteran's inability to work.  The record shows that he has been unemployed since August 2002 and is currently receiving SSA disability benefits.

Pursuant to the Board's July 2009 remand, the Veteran was afforded an October 2009 VA spine examination in which he recounted his history of in-service and post-service low back problems, but declined to mention his pre-service back injury.  While the Veteran reported that, since leaving the military, he had suffered from chronic low back pain, he emphasized that his symptoms had significantly worsened over the last decade.  He stated that his symptoms currently consisted of constant, sharp lumbar pain, which radiated throughout his lower extremities and was accompanied by stiffness, weakness, spasms, and limitation of motion.  Additionally, the Veteran complained of flare-ups of low back pain, which were precipitated by prolonged sitting and standing and alleviated through medication.  Despite such complaints of functional impairment, however, the Veteran denied any incapacitating episodes of low back pain.  Nor did he report that his symptoms were so severe as to warrant the use of orthotic devices.

On clinical examination, the Veteran displayed muscle tenderness and guarding throughout his thorocolumbar spine, and significant limitation of motion due to pain.  However, he maintained a normal gait and did not show any objective signs of ankylosis or neurological deficits.  Nor did he exhibit any muscle spasms, weakness, or atrophy.  After reviewing X-rays taken the previous year, the October VA examiner confirmed the Veteran's prior diagnoses of degenerative disc disease and lumbar myositis.  That examiner then opined that the Veteran's current low back problems were at least as likely as not related to his August 1967 in-service lifting injury.  As a rationale for that opinion, the examiner indicated that he had reviewed the Veteran's entire claims folder and specifically noted the history of chronic low back pain documented in his medical records.

The October 2009 examiner's finding of a positive nexus between the Veteran's current low back problems and his in-service injury was refuted by a January 2010 opinion, rendered by a different VA examiner.  In that opinion, the January 2010 VA examiner observed that the pertinent medical literature did not suggest a correlation between degenerative disc disease and a specific incidence of heavy lifting.  Additionally, that examiner observed that the Veteran's August 1967 in-service low back injury appeared to have resolved "with conservative therapy."  Consequently, that VA examiner determined that the Veteran's current low back problems were most likely "due to a lifetime of wear and tear, not excluding but certainly not attributable to his August 1967 injury."  While that examiner noted that he had based his opinion on both service and post-service medical records, he did not specifically indicate that he had reviewed other pertinent evidence of record, such as the Veteran's lay statements.

Following the issuance of the January 2010 VA examiner's report, the RO forwarded the Veteran's claims folder to the VA examiner who had conducted the initial October 2009 examination and requested an addendum opinion with respect to the issue of aggravation.  Specifically, the RO directed the initial VA examiner to comment on whether any preexisting back problems had permanently worsened as a result of the Veteran's military service.  In a June 2010 addendum opinion, the VA examiner answered that question in the affirmative, observing that the Veteran himself had acknowledged his pre-service back condition at the time of his August 1967 in-service injury and had thereafter sought ongoing treatment for related low back symptoms.  

Despite the above rationale and the initial VA examiner's comment that he had reviewed the Veteran's claims folder for the second time, the RO requested an additional addendum opinion with respect to "how a preexisting low back condition could have been permanently aggravated by [the Veteran's] one-time treatment in service."  In an August 2010 written statement, the initial VA examiner indicated that he was unable to answer that specific question without resorting to speculation.  Nevertheless, he continued to stand by his prior opinion, indicating that the Veteran's pre-service back condition had permanently worsened in service.  Moreover, that VA examiner noted the Veteran's reports of chronic lumbar pain dating back to his 1967 in-service lifting injury as evidence of a continuity of symptomatology since service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board considers the June 2010 opinion of the initial VA examiner, indicating that the Veteran's preexisting low back condition was permanently aggravated as a result of his in-service lifting injury, to be both probative and persuasive.  Moreover, the Board affords that June 2010 VA opinion greater probative value than the negative nexus opinion rendered by the January 2010 examiner.  

That prior January 2010 opinion declined to relate the Veteran's degenerative disc disease to his August 1967 lifting injury even as it acknowledged that his long history of "wear and tear," which expressly included that in-service injury, had contributed to his currently diagnosed low back disorder.  The Board considers that examiner's opinion to be internally inconsistent and, thus, of low probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Additionally, the Board observes that the January 2010 VA opinion contains no findings with respect to whether the Veteran's pre-service low back condition permanently worsened in service.  This failure to address the aggravation issue renders that January 2010 VA opinion inadequate for rating purposes, given the documented evidence of a preexisting back injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced).  Moreover, the Board considers it significant that, while the January 2010 VA examiner indicated that he had reviewed both in-service and post-service medical records, he did not expressly indicate that his findings were predicated on the Veteran's lay statements and other pertinent evidence in his claims folder.  This further reduces the value of that examiner's opinion.

In contrast, the June 2010 VA examiner's opinion was based on a detailed examination of the Veteran and a review of his entire claims folder.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, that opinion is consistent with the other competent evidence of record, including the Veteran's pre-service back problems, his in-service treatment for a lifting injury, and his subsequent development of chronic low back pain and related symptoms.  Further, the Board considers it significant that the June 2010 finding constitutes the most recent opinion evidence of record and was undertaken directly to address the issue on appeal.  

The Board recognizes that the VA examiner's June 2010 findings were preceded by an initial October 2009 VA opinion, which, like the January 2010 examiner's report, failed to address the issue of aggravation.  In view of the evidence of a pre-service low back condition, the Board finds that the initial October 2009 opinion is inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)   Nevertheless, the Board finds that the deficiencies in that initial opinion have now been reconciled by the June 2010 addendum, which indicated that the Veteran's pre-service back problems permanently worsened during active duty.  Moreover, the Board observes that, in relating the Veteran's current low back problems to his in-service lifting injury, the initial October 2009 opinion did not specifically rule out aggravation of a preexisting condition.  Thus, that initial opinion is not wholly inconsistent with the June 2010 addendum, which the Board has afforded great probative weight.

Next, the Board acknowledges that, in addition to his October 2009 and June 2010 opinions, the initial VA examiner submitted an August 2010 statement indicating that he could not determine without resorting to speculation how the Veteran's preexisting back disorder could have permanently worsened as a result of a single in-service injury.  Such a finding is inherently speculative in nature and, thus, of low probative weight.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Indeed, where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993).  Notwithstanding the deficiencies of that August 2010 statement, the Board finds it unnecessary to remand the Veteran's low back disorder claim for an additional VA opinion since, for foregoing reasons, it considers the June 2010 VA opinion more than adequate to adjudicate his claim.  Under such circumstances, an additional etiological opinion would constitute a redundant exercise that would result only in additional delay with no benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004). 

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's current low back problems are etiologically related to his period of active service.  Indeed, the June 2010 VA examiner's opinion expressly indicates that the Veteran's current low back problems arose prior to his period of active service and permanently worsened therein.  The Board has afforded that positive nexus opinion great probative weight.  

Moreover, the Board observes that the Veteran and his spouse, brother, sister-in-law, and family friend have provided written statements and Board testimony attesting to a continuity of low back symptoms dating back to his August 1967 in-service injury.  The Veteran is competent to report the occurrence of that in-service injury and ensuing symptoms, such as low back pain with radiculopathy, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Similarly, his relatives and friend are competent to comment on the Veteran's chronic and progressively worsening low back symptoms, which he has demonstrated in her presence.  Moreover, the Board considers the Veteran's statements, and those of his relatives and fried, to be inherently credible as they are facially plausible, internally consistent, and consistent with the other competent evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, those lay statements, in tandem with the June 2010 VA examiner's opinion, summarized above, suggest a continuity of symptomatology.  This lends additional probative weight in favor of the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's low back disorder claim.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for a low back disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the Board's decision to grant service connection for a low back disorder, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required with respect to that claim.  

Next ,with respect to the Veteran's skin disorder and rheumatoid arthritis claims, the RO sent correspondence in July 2006 and May 2007, a rating decision in September 2006, and a statement of the case in April 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the September 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations and afforded the Veteran an opportunity to testify at a videoconference hearing in support of his claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for a skin disorder is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for a low back disorder is granted.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


